Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 8 and 9 are rejected under 35 U.S.C. 102(a)(1)/(a)(2)as being anticipated by Takahashi (US 2004/0119159 A1).


a die 11 (Para. 34); and
a package substrate 17 (Para. 59) coupled with the die 11, wherein the package substrate 17 includes:
a signal line 17E (Para. 62) in a first layer (consider bottom layer of 17) of the package substrate 17, wherein the signal line 17E is communicatively coupled with the die 11, and is further to convey data signals to and from the die (Fig. 10B);
a conductive line 17D (Para. 62) in a second layer (consider middle layer of 17) of the package substrate 17; and
a diode 15 (Para. 36) communicatively coupled with the signal line 17E and the conductive line 17D.

Regarding claim 2, Takahashi discloses the microelectronic package of claim 1, wherein the diode 15 is to allow for charge to pass between the signal line 17E and the conductive line 17D based on a voltage threshold related to a voltage difference (inherent since structure is same, see claim 1) between the signal line 17E and the conductive line 17D.

Regarding claim 3, Takahashi discloses the microelectronic package of claim 1, wherein the conductive line 17D (Para, 62) is a power line or a ground line VSS.



Regarding claim 8, Takahashi discloses a package substrate for use in a microelectronic package (Figures 10B), wherein the package substrate 17 (Para. 59) comprises:

a signal line 17E (Para. 62) in a layer of the package substrate (consider bottom layer of 17), wherein the signal line 17E is to communicatively couple with a die 11, and is further to convey data signals to and from the die 11;
a ground line 17D (Para. 62) in the layer of the package substrate (consider middle layer of 17); and
a diode 15 (Para. 36) communicatively coupled with the signal line 17E and the ground line 17D.

Regarding claim 9, Takahashi discloses the package substrate of claim 8, wherein the package substrate 17 further comprises a power line 18B (line inside the bottom layer of 17 which is attached to the 18B, Para. 62) in the layer of the package substrate 17, and a second diode (elements D4, Para. 38) communicatively coupled with the signal line 17E and the power line 17E.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 17-19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 2004/0119159 A1) in view of Chee et al (US 7,872,346 B1).

Regarding claim 17, Takahashi discloses an electronic device (Figure 10B) comprising:
the microelectronic package (Figure 10B) includes:

a die 11 (Para. 34) coupled with a package substrate 17 (Para. 59);
a signal line 17E (Para. 62) in the package substrate 17, 
a conductive line 17D (Para. 36) in the package substrate 17; and
a diode 15 (Para. 36) communicatively coupled with the signal line 17E and the conductive line 17D.

Takahashi does not explicitly disclose a logic; a microelectronic package communicatively coupled with the logic; wherein the signal line is part of a signal path between the die and the logic.

However, Chee discloses a logic 110 (Fig. 2A, col. 5, lines 18-25); a microelectronic package 200 (col. 4, line 51) communicatively coupled with the logic 110; wherein the signal line 128 (col. 5, line 29) is part of a signal path between the die 110 and the logic 110 (both die and logic are connected to the 128. Therefore, signal path is between die and logic). Chee teaches the above modification is used to include programmable logic 


Regarding claim 18, Takahashi discloses the electronic device of claim 17, wherein the diode 11 is to become conductive based on a voltage difference between the signal line 17E and the conductive line 17D.

Regarding claim 19, Takahashi discloses the electronic device of claim 17, wherein the conductive line 17D is a power line or a ground line (VSS).

Regarding claim 20, Takahashi discloses the electronic device of claim 17, wherein the diode is a Schottky diode.

Claims 4-5, 10-13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 2004/0119159 A1) in view of Lu et al (US 2014/0027702 A1).

Regarding claim 4, Takahashi does not explicitly disclose the microelectronic package of claim 1, wherein the diode is a Schottky diode that includes a Schottky contact, an ohmic contact, and a semiconductor material positioned between the Schottky and the ohmic contact.


Lu teaches the above modification is used to improve current of the diode (Para. 56). It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to substitute Takahashi diode with Lu’s diode as suggested above to improve current of the diode (Para. 56).

Regarding claim 5, Lu further discloses the microelectronic package of claim 4, wherein the semiconductor material is an oxide-based semiconductor material 110 (Para. 56) or an organic semiconductor material.

Regarding claim 10, Takahashi does not explicitly disclose the package substrate of claim 8, wherein the diode includes a Schottky contact, an ohmic contact, and a semiconductor material coupled with the Schottky and ohmic contacts.

However, Lu discloses the diode includes a Schottky contact 112 (Fig. 1, Para. 56), an ohmic contact 108 (Para. 56), and a semiconductor material 110 (Para. 56) coupled with the Schottky 112 and ohmic contacts 108.
Lu teaches the above modification is used to improve current of the diode (Para. 56). It would have been obvious to one of the ordinary skill of the art before the effective filling 

Regarding claim 11, Lu further discloses the package substrate of claim 10, wherein the ohmic contact 108 is coupled with the signal line (Takahashi), and the Schottky contact 112 is coupled with the ground line (Takahashi, if Lu diode is substituted to the diode of Takahashi).

Regarding claim 12, Lu further discloses the package substrate of claim 10, wherein the semiconductor material 110 is an oxide- based semiconductor material (Para. 56).

Regarding claim 13, Lu further discloses the package substrate of claim 12, wherein the semiconductor material is semiconductor material is gallium oxide (Ga203), indium oxide (In203), indium gallium zinc oxide (IGZO), or zinc oxide (ZnO2) (Fig. 1, Para. 56).

Regarding claim 14, Lu further discloses the package substrate of claim 10, wherein the Schottky contact 112 is coupled with the signal line (Takahashi), and the ohmic contact 108 is coupled with the ground line (Takahashi, if Lu diode is substituted to the diode of Takahashi).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 2004/0119159 A1) in view of Lu et al (US 2014/0027702 A1) and further .

Regarding claim 15, Takahashi does not explicitly disclose the package substrate of claim 10, wherein the semiconductor material is an organic- based semiconductor material.
However, Alkhalil discloses the semiconductor material is an organic- based semiconductor material 4 (Fig. 1, Paras. 159, 165). Alkhalil teaches the above modification is used to rectify high frequency signal (Para. 2). It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to substitute Takahashi in view of Lu semiconductor material with Alkhalil semiconductor material as suggested above to rectify high frequency signal (Para. 2).


Regarding claim 16, Alkhalil further discloses the package substrate of claim 15, wherein the semiconductor material is copper phthalocyanine (CuPc) (Paras. 159, 165), titanium phthalocyanine (TiPc), copper hexadecafluorophthalocyanine (F16CuPc), titanium hexadecafluorophthalocyanine

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 2004/0119159 A1) in view of Mader (4,278,986).


However, Mader discloses the diode is a pn-junction diode 12-14 (Fig. 10, col. 5, lines 3-9) that includes a first ohmic contact 16 coupled with the signal line 24 (col. 5, lines 25-30), a second ohmic contact 15 coupled with the conductive line 23, an n-type semiconductor material, and a p-type semiconductor material (col. 5, lines 3-9), wherein the n-type and p-type semiconductor materials 12-14 are between the first 16 and second ohmic contacts 15.
Mader teaches the above modification is used to obtain small threshold voltage (col. 2, lines 15-20). It would have been obvious to one of the ordinary skill of the art before the effective filling date of the claimed invention to substitute Takahashi diode with Mader pn junction with ohmic contacts as suggested above to obtain small threshold voltage (col. 2, lines 15-20).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILKIS JAHAN whose telephone number is (571)270-5022. The examiner can normally be reached Monday-Friday, 8:00 am-5 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.